ACCEPTED
                                                                               03-15-00638-CV
                                                                                       7982309
                                                                    THIRD COURT OF APPEALS
                                                                               AUSTIN, TEXAS
                                                                         11/24/2015 5:46:04 PM
                                                                             JEFFREY D. KYLE
                                                                                        CLERK
                           No. 03-15-00638-CV

                                                       FILED IN
                                                3rd COURT OF APPEALS
                                                     AUSTIN, TEXAS
                      IN THE COURT OF APPEAL    11/24/2015 5:46:04 PM
                FOR   THE THIRD DISTRICT OF TEXAS JEFFREY D. KYLE
                                                         Clerk
                          AUSTIN, TEXAS
  _______________________________________________________________

Diane Crumley Dee, Dina Crumley White as Dependent Administrator Of
Estate of Marie Barnes Crumley and Bridget D. Elliott As Trustee of BC
Trust
                                    Appellants,

                                    v.

 Crosswater Yacht Club, L.P., Crosswater Yacht Club Management, L.L.C.,
                       And Harbor Ventures, Inc.
                                     Appellees.

 ________________________________________________________________

                  On Appeal from the 98th District Court
                          Travis County, Texas
                 Trial Court Cause No. D-1-GN-14-004489



  UNOPPOSED MOTION FOR PARTIAL DISMISSAL OF APPEAL BY
DIANE CRUMLEY DEE AND DINA CRUMLEY WHITE AS DEPENDENT
 ADMINISTRATOR OF THE ESTATE OF MARIE BARNES CRUMLEY



                                         Donald E. Little
                                         TX Bar No. 24076191
                                         506 Rolling Green Drive
                                         Lakeway, Texas 78734
                                         Attorney for Appellants
     UNOPPOSED MOTION FOR PARTIAL DISMISSAL OF APPEAL

      Appellants Diane Crumley Dee (“Dee”) and Dina Crumley White as

Dependent Administrator of Estate of Marie Barnes Crumley (“White”) file this

voluntary motion for partial dismissal of appeal pursuant to Rule 42.1 of the Texas

Rules of Appellate Procedure. This motion does not affect Appellant Bridget D.

Elliott as Trustee of BC Trust’s (“Elliot”) appeal.

      Dee and White request that this Court dismiss their respective appeals.

Elliot is the proper representative of the BC Trust. See Exhibit “A.” This motion

will not prevent Elliot from seeking relief from this Court.

      This motion will not prejudice the remaining parties. Dee and White’s

claims are identical to Elliot’s. Appellees do not oppose this motion. Appellees’

attorney Daniel C. Bitting has stated “I do not oppose a motion by Dee and White

to dismiss their appeal of the judgment based on the jury trial.”

      Dee and White request that this Court dismiss their appeals, leaving Elliot as

the only remaining appellant.

      Dated: November 24, 2015                Respectfully submitted,


                                              “/S / Donald E. Little
                                              Donald E. Little (TX 24076191)
                                              Attorney for Contestant
                                              506 Rolling Green Drive
                                              Austin, Texas 78734
                                              Telephone – (435) 901-0333
                                              donaldlittle1@msn.com
                         CERTIFICATE OF CONFERENCE

      On Wednesday, October 27, 2015, Appellants’ attorney conferred with

Appellee’s attorney Daniel Bitting regarding the above motion. Mr. Bitting stated

that he did not oppose the motion.

                                                “/S/” Donald E. Little


                         CERTIFICATE OF SERVICE

      This is to certify that on November 24, 2015, a true and correct copy of the

above pleading was served upon counsel below [ ] First Class mail, USPS postage

prepaid, [ x ] e-mailed, [ ] faxed, [ ] hand-delivered a true and correct copy of

the foregoing to:



                                                “/S/” Donald E. Little
                              No. 03-15-00638-CV


                    IN THE COURT OF APPEAL
               FOR THE THIRD DISTRICT OF TEXAS
                          AUSTIN, TEXAS
  _______________________________________________________________

Diane Crumley Dee, Dina Crumley White as Dependent Administrator Of
Estate of Marie Barnes Crumley and Bridget D. Elliott As Trustee of BC
Trust
                                    Appellants,

                                         v.

 Crosswater Yacht Club, L.P., Crosswater Yacht Club Management, L.L.C.,
                       And Harbor Ventures, Inc.
                                     Appellees.

 ________________________________________________________________

                    On Appeal from the 98th District Court
                            Travis County, Texas
                   Trial Court Cause No. D-1-GN-14-004489


                                     ORDER

      The appeals brought by Appellants Diane Crumley Dee and Dina Crumley

White as Dependent Administrator of Estate of Marie Barnes Crumley are hereby

dismissed. This order does not affect the appeal brought by Bridget D. Elliott as

Trustee of BC Trust.

      November __, 2015

                                              _____________________
EXHIBIT A